Citation Nr: 1518523	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-21 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran served on active duty from July 2000 to January 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied service connection for tinnitus.  

In November 2013 and November 2014, the Board remanded this appeal for further development.  


FINDING OF FACT

The Veteran's current tinnitus had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Service connection for a "chronic disease", including organic diseases of the nervous system such as tinnitus, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015).  

The Veteran contends that he has tinnitus that is due to in-service acoustic trauma.  He specifically maintains that he was exposed to acoustic trauma on a daily basis from engine noise and air tool equipment, without the benefit of hearing protection, as a wheel vehicle repairer during service.  The Veteran reports that he began experiencing tinnitus during his period of service.  He also states that he was exposed to combat noises while serving in Iraq.  The Veteran essentially reports that he experienced tinnitus during his period of service and that it has continued since that time.  

The Veteran served on active duty from July 2000 to January 2004.  His DD Form 2014 indicates that his occupational specialty was listed as a wheel vehicle repairer and that he served in that position for three years.  The Veteran's service personnel records indicate that he served in Iraq from April 2003 to October 2003.  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of tinnitus.  The Veteran did undergo multiple audiological evaluations and was noted to have been routinely exposed to noise.  

The evidence of record shows that the Veteran was exposed to in-service acoustic trauma and that he has been diagnosed with tinnitus.  

The Board notes that there are negative opinions of record pursuant to a January 2011 VA audiological examination report and a March 2014 audiological examination report.  The Board also observes that a February 2015 supplemental statement of the case refers to a December 2014 statement from a VA examiner and indicates that the examiner's opinions were negative.  However, the actual December 2014 statement from the VA examiner is not of record.  

A January 2011 VA audiological examination report reflects that the examiner indicated that there was no evidence of acoustic trauma and that, in fact, there was evidence that the Veteran did not experience acoustic trauma during his military service.  The examiner maintained that there was no audiological basis for the tinnitus complaint or any complaint of tinnitus in his service treatment records.  However, the Veteran's service treatment records include references to him being routinely exposed to noise.  Additionally, the examiner did not address the Veteran's reports of tinnitus during his period of service and since that time.  Accordingly, the Board finds this opinion has no probative value as it is based on an incorrect factual premise and impermissibly ignores the Veteran's competent lay evidence of tinnitus symptoms in and after service.

The March 2014 VA audiological examiner noted that the Veteran indicated that he had constant bilateral tinnitus that most likely began in the service while working around tank engines, but that he could not correlate its onset to a specific acoustic event.  The examiner commented that it was less likely than not (less than 50 percent probability) that the Veteran's tinnitus was caused by or a result of military noise exposure.  The examiner indicated that the Veteran was unable to correlate the onset of his tinnitus to a particular event during his tour of duty.  The examiner maintained that there was no evidence of tinnitus in the Veteran's service treatment records.  It was noted that the respective audiometric configurations at the Veteran's separation examination and at the time of the examination were not consistent with acoustic trauma.  The examiner stated that the Veteran denied having ringing in the ears on a post-deployment health assessment in October 2003.  

The Board finds the March 2014 examiner's opinion to have no probative value because the examiner did not address the Veteran's reports of ringing in the ears during and since service and because the examiner appears to have ignored the evidence of record showing acoustic trauma in service.
The Veteran is competent to report in-service onset of tinnitus, continuous tinnitus symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  Moreover, the Board finds that the Veteran's reports as to having tinnitus in service and since service are credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Additionally, the Board observes that tinnitus is considered one of the chronic diseases listed in 38 C.F.R. § 3.309(a), allowing the claim to be established based on continuity of symptomatology.  See Fountain, No. 13-0540 (Vet. App. Feb. 9, 2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, consistent with 38 C.F.R. § 3.303(b), the Board finds that the Veteran's account of the onset and frequency of his tinnitus symptoms satisfies the criteria for service connection by demonstrating onset during service and a continuity of symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


